Citation Nr: 1733593	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for leukemia, to include as due to exposure to chemicals and/or chemical waste.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 1983 to January 1987.  The Veteran also served in the Army National Guard of Tennessee and the Army Reserve from September 1987 to September 1991 and from December 1991 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran was previously represented by the Disabled American Veterans.  In August 2016, he changed his representation to the Veterans of Foreign Wars of the United States.

The Board notes that a September 2016 VA examination report and VA treatment records dated from August 2016 to September 2016 were associated with the claims file after the May 2015 supplemental statement of the case.  There is no waiver of the RO's initial consideration of the evidence.  However, these records primarily concern the Veteran's hearing loss and tinnitus.  Thus, as this evidence is not pertinent to the Veteran's service connection claim for leukemia, there is no prejudice in the Board proceeding with adjudication of the claim.  

Regarding the Veteran's service connection claim for leukemia, the Board sought an expert medical opinion through the Veterans Health Administration (VHA) in October 2015.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In July 2017, the Veteran's representative submitted a written appellate brief. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this claim should take into consideration the existence of these records.
	
FINDING OF FACT

The Veteran's chronic myeloid leukemia did not manifest in service in active service or within one year thereafter and is not otherwise related to his active service, to include exposure to chemicals and/or chemical waste therein.


CONCLUSION OF LAW

Leukemia was not incurred in active service and may be presumed to have been in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ § 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VHA opinion requested by the Board was provided by Dr. C. in July 2016.  The Veteran's representative asserts that this opinion is inadequate.  See July 2017 Informal Hearing Presentation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in further detail below, the Board finds that the opinion is adequate to decide the case, as it is predicated on a review of the claims file, as well as on consideration of the Veteran's reported history and lay statements.  The opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As leukemia is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including leukemia, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records and DD 214 reflect that he had service at Marine Corps Air Station (MCAS) Cherry Point in North Carolina during his period of active duty from 1983 to 1987.  The Veteran has contended that he has chronic myeloid leukemia that is related to his exposure to chemicals and/or chemical waste while he was stationed at that location.  See statements in support of claim dated in June 2011, November 2011, and December 2011.
	
The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to leukemia.  After service, he was diagnosed with chronic myeloid leukemia in December 2010.  The record also reflects that the Veteran worked in a manufacturing plant associated with printing for 22 years and received exposure to numerous chemicals.  See January 2011 treatment record from Dr. M.

The Navy Facilities Engineering Command (NAVFAC) issued a Final Record of Decision for Operable Unit 5 in May 2006 concerning a proposed cleanup of two sites (Site 1 and Site 2) at MCAS Cherry Point, that were former borrow pits/landfills.  The report noted that the borrow pit/landfill area at Site 2 contained waste, including crushed 55 gallon drums.  Some chemical waste was also reported to have been disposed there.  In 1983, an initial assessment study was conducted as the first step in the Navy Assessment and Control of Installation Pollutants Program.  The study identified 14 sites requiring further investigation, including Site 1 and Site 2 at Cherry Point.  In 1985, an investigation was conducted involving the installation and sampling of four groundwater monitoring well at Site 1, and three ground water monitoring wells at Site 2.  The groundwater samples were analyzed for volatile organic compounds (VOCs), selected metals, priority pollutants, cyanide, total organic halogens, total organic carbon, and phenolics.  Sampling occurred in January 1985, October 1985, and February 1987.  The detected compounds in groundwater samples included chloroform, alpha-benzene hexachloride, arsenic, mercury, nickel, zinc, and cyanide (total).  

The study concluded that the greatest risk posed by the sites was related to groundwater contamination that resulted from former disposal activities.  The main source of contamination was from the fill material, specifically inorganics and VOCs at Site 1 and inorganics, VOCs, and SVOCs at Site 2.  The report stated that drinking groundwater from beneath the site could pose a threat to human health.  The study also noted that the groundwater beneath Operable Unit 5 at MCAS Cherry Point was not used as a water supply.  In addition, surficial aquifer groundwater was not used as a water supply anywhere on MCAS Cherry Point.  The Air Station's potable water supply was withdrawn upgradient of Operable Unit 5 and from the deeper aquifer (i.e., Castle Hayne Aquifer).

In light of the evidence discussed above, the Board finds that the Veteran's exposure to chemicals and chemical waste at MCAS Cherry Point is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Veteran's in-service exposure to chemicals and chemical waste is therefore conceded.  As such, the remaining question is whether a nexus exists between the Veteran's chronic myeloid leukemia and his in-service exposure to chemicals and/or chemical waste.

Regarding the question of nexus, Dr. C. opined in the July 2016 VHA opinion that it was not "more likely than otherwise" that the Veteran's chronic myeloid leukemia is associated with toxin exposure at MCAS Cherry Point.  Dr. C. found it significant that chronic myeloid leukemia is seen in many individuals with no known toxic exposure.  Dr. C. explained that chronic myeloid leukemia is an uncommon, but not rare, type of blood cancer.  It occurs at an incidence of 1 to 2 cases per 100,000 individuals in the United States population.  The median age of presentation in academic studies is 50, but registry studies suggest that the median age of onset may be closer to 60.  

In reaching the above conclusion, Dr. C. also indicated that it was accepted that chronic myeloid leukemia and other forms of myeloid diseases are associated with significant exposure to benzene and perhaps other VOCs.  Dr. C. cited to a 2016 article from the Journal of Occupational and Environmental Medicine, observing that the most convincing association data came from older studies with high levels of exposure to benzene itself.  See L. Rhomberg et al., Evaluation of Acute Nonlymphocytic Leukemia and Its Subtypes with Updated Benzene Exposure and Mortality Estimates:  A Lifetable Analysis of the Pliofilm Cohort; 58 J. Occup. Envtl. Med. 414 (2016).  More recent epidemiologic studies were most consistent with the conclusion that the risk of myeloid leukemia is significant if the exposure is of a significant level over a period of time.  Dr. C. indicated that this proposition was also supported by the articles that the Veteran cited from the New England Journal of Medicine and Epidemiology.  See R.A. Rinsky et al., Benzene and Leukemia:  An Epidemiologic Risk Assessment, 316 New Eng. J. Med. 1044 (1987), http://www.nejm.org/doi/full/10.1056/NEJM198704233161702#t=articleTop; see also Deborah C. Glass et al., Leukemia Risk Associated with Low-Level Benzene Exposure, 14 Epidemiology 569 (2003), http://journals.lww.com/epidem/Abstract/2003/09000.  While there was not a clear definition of the upper limit of safe exposure, it was notable that one of the studies cited by the Veteran demonstrated "an excess risk of leukemia associated with cumulative benzene exposure and benzene exposure intensities that were considerably lower than reported in previous studies."  See Glass et al., supra, at 569 (emphasis added).  Dr. C. suggested that this finding explained the determination that veterans who were potentially exposed to benzene as a result of their military service at the United States Marine Corps Base at Camp Lejeune in North Carolina and developed leukemia or myelodysplastic syndromes would be provided health care.  

The Board notes that VA has acknowledged that persons residing or working at the Unites States Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with VOCs, and it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55,672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).  

Congress enacted legislation authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957, to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710 (West 2014)).  Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957, and ending on December 31, 1987.  See 79 Fed. Reg. 57,410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2016).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 (2016) were amended to add eight diseases found to be associated with contaminants present in the water supply at Camp Lejeune.  Amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for veterans who served at Camp Lejeune for no less than 30 days from August 1, 1953, to December 31, 1987, and who have been diagnosed with any of the following eight diseases: adult leukemia; aplastic anemia and other myelodysplastic syndromes; bladder cancer; kidney cancer; liver cancer; multiple myeloma; non-Hodgkin's lymphoma; and, Parkinson's disease.  However, the record does not reflect, and the Veteran has not contended, the he had service at Camp Lejeune during the specified time period.  Rather, he has asserted that his leukemia is related to his exposure at Cherry Point Marine Corps Air Stations.

Furthermore, Dr. C. indicated that the chemical exposures at Camp Lejeune were distinct from those at MCAS Cherry Point in that there was a well-documented association between leukemia and significant benzene or other VOC exposure.  Dr. C. highlighted the fact that, at MCAS Cherry Point, the initial assessment of environmental toxins that was conducted beginning in 1983 and a sampling of groundwater documented in 1985 and 1987 demonstrated that the detected compounds included chloroform, alpha-benzene hexachloride, and some heavy metals.  The available records did not reflect that benzene was detected.  Dr. C. also observed that the record did not indicate that the Veteran engaged in any unusual activity while he was stationed at MCAS Cherry Point that would have increased his exposure to toxic waste or groundwater contamination as compared to other serviceman on the base.

Dr. C. allowed that it was theoretically possible that alpha-benzene hexachloride, which was found in the ground water testing, could be converted to benzene.  It was also theoretically possible that other volatile organic compounds were similarly associated with an increased risk of leukemia.  However, without clear documentation of the Veteran's long-term exposure to a high level of benzene itself, Dr. C. concluded it was not likely that his chronic myeloid leukemia was associated with the exposure.  Instead, Dr. C. opined that the Veteran likely had a spontaneous case of chronic myeloid leukemia.

The Board finds that Dr. C.'s opinion is highly probative, as he considered the Veteran's medical history and relevant medical literature and provided a detailed rationale for his conclusion.  The Board acknowledges the representative's contention that Dr. C.'s opinion is inadequate because of his characterization of the question to be addressed as whether it is "more likely than not" that the Veteran's chronic myeloid leukemia was associated with his service and because Dr. C.'s use of the phrase "more likely than otherwise" represents a misapplication of the "at least as likely as not" standard.  See July 2017 Informal Hearing Presentation.  However, the Board does not agree.  Dr. C.'s ultimate conclusion in the rationale reflects that a nexus between chronic myeloid leukemia and service was not likely, indicating that there was a low probability of such a relationship.  This level of likelihood is far less than that associated with the "at least as likely as not" standard.  Indeed, he also stated "it is not likely" that the Veteran's leukemia is associated with the exposure.  Thus, although Dr. C. did not use the exact phrase of "at least as likely as not" in the opinion, it is clear that Dr. C.'s negative opinion is appropriate under this standard.

There is no medical opinion otherwise relating the Veteran's leukemia to his military service.

The Board does acknowledge the Veteran's own statements that his chronic myeloid leukemia is related to his exposure to chemicals and/or chemical waste during his active duty service.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 454  F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts that Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, the question of the etiology of the Veteran's leukemia falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disease involves a complex internal process as opposed to an external process or something capable of lay observation.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion on medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds that the medical opinion provided by Dr. C. is more probative, as it was based on a review of the record, consideration of medical literature, and his own medical expertise, knowledge, and training. Dr. also provided a thorough rationale in support of the conclusion reached.  

For these reasons, the Board finds that the competent and most probative evidence show that the Veteran's leukemia is not related to his military service, to include any chemical exposure therein.
	
As the Veteran's chronic myeloid leukemia is considered a chronic disease under 38 C.F.R. § 3.309(a), the Board has also evaluated whether he is entitled to service connection on a presumptive basis.  However, neither leukemia nor a manifestation sufficient to identify the disease entity was shown during service.  The pertinent regulations require that manifestations are "noted" in the service records, and that is not the case in this instance.  As discussed above, the record reflects that the Veteran was not diagnosed with chronic myeloid leukemia until many years after service.  Indeed, the evidence shows that he was first diagnosed in 2010, and he has not contended otherwise.  Thus, the Veteran is not entitled to service connection for chronic myeloid leukemia on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.  Therefore, chronicity is not established in service or within a year of separation.

Based on the foregoing, the preponderance of the evidence is against the Veteran's service connection claim for leukemia.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for leukemia, to include as due to exposure to chemicals and/or chemical waste, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


